DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 02/11/2021 Applicant amended claim 22. Claims 1-22 are pending and claims 1-5 remain withdrawn from prosecution for reason of record. Claims 6-22 are currently examined.

Withdrawn claim rejections
Claim Rejections - 35 USC § 112
The rejection of claim 22 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is withdrawn in view of the amendment to the claim.

Maintained claim rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 6-22 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record. 
On page 7 of the remarks Applicant argues that: “…Examiner overlooks Applicant's disclosure pointing to evidence of upregulation of CCR5 expression in GVHD and success with respect to maraviroc (UK-427,858)…and synergistic activity shown between maraviroc and PRO140”. The arguments were carefully considered but not found persuasive because as repeatedly discussed in the earlier Office actions, the data are based on the activity in HIV-1 and the claims are drawn to treatment of GVHD. It is also telling that, even though Applicant submitted a request for a clinical trial for the study of PRO140 for prophylaxis of acute GVHD in patients undergoing RIC allogenic stem-cell transplantation (NCT02737306) on 04/23/2016, even today, no result is posted and thus it undermines Applicant arguments that they were in possession of the method at the time of filling of the instant Application.
Once again, if Applicant is in possession of experimental data which would show that the method as claimed was actually performed it is imperative to present them for critical examination.

Claims 6-22 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for reasons of record.  
On page 8 of the remarks Applicant argues that: “… disclosure of a working example is not necessary to support the claimed invention”.  The arguments were carefully considered but not found persuasive because as iterated supra the specification does not support the possession of the method. Since the method is not  in possession of Applicant and the art is not aware of the use of the antibody as claimed for treating GVHD (with or without a small molecule CCR5 receptor antagonist), the amount of unpredictable experimentation needed is considered undue and the invention is not put in the hands of the public as presented.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647